Case 2:21-cv-02552-SHL-atc Document 16-1 Filed 08/28/21 Page 1 of 2                         PageID 101




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

 G.S., by and through his parents and next
 friends, BRITTANY AND RYAN SCHWAIGERT;
 S.T., by and through her mother and next friend,
 EMILY TREMEL; and on behalf of those similarly situated,

        Plaintiffs,
 v.                                                             Case No. 2:21-cv-02552-SHL-atc

 GOVERNOR BILL LEE, in his official
 capacity as GOVERNOR OF TENNESSEE,
 SHELBY COUNTY, TENNESSEE,

       Defendants.
 ______________________________________________________________________________

                     DECLARATION OF BRICE M. TIMMONS
 ______________________________________________________________________________

        I, Brice M. Timmons, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.      I am over 21 years of age, am of sound mind and body, and am otherwise competent

 to testify. I am an attorney of record for Plaintiffs (“Plaintiffs”) and the putative Class.


        2.       I am an attorney admitted to practice in the courts of Tennessee and in this district.

 I make this Declaration based on my personal knowledge, based on a review of the records

 maintained by my office and the office of my co-counsel in the ordinary course of business, and

 based on the representations of my co-counsel on which I reasonably rely.


        3.       I am an attorney at the Donati Law, PLLC. In that capacity, I regularly litigate

 constitutional questions and cases arising under the Americans with Disabilities Act in the federal

 courts. Both I and the other lawyers in my firm have brought numerous civil rights cases in our

 careers, including litigation concerning the rights of disabled minor children, class actions arising

 under federal civil rights laws including the ADA, and suits against municipal and state actors. I
Case 2:21-cv-02552-SHL-atc Document 16-1 Filed 08/28/21 Page 2 of 2                       PageID 102




 have personally been appointed class counsel in two class actions arising under federal civil rights

 statutes before this Court, Busby v. Bonner, 2:20-cv-02359 (TNWD 2020); Turnage v. Oldham,

 2:16-cv-2907 (TNWD 2016).

         4.      My co-counsel in this case includes Bryce Ashby, Robert Donati, and Craig

 Edgington, all of whom have substantial experience representing clients in the field of federal civil

 rights law and clients with disabilities. Mssrs. Edgington and Ashby are experienced in class action

 litigation arising under federal civil rights laws.

         5.      Class Counsel have committed, and will continue to commit, substantial resources

 to representing the representative Plaintiffs and the Class and Subclass in this case.


         I declare under penalty of perjury that the foregoing is true and correct.



                                                       Executed on August 28, 2021

                                                       Memphis, Tennessee

                                                       /s/Brice M. Timmons
